DETAILED ACTION
This Action is responsive to the communication filed on 12/23/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 18, line 5 recites “the resin member”.  It is unclear whether or not the term “the resin member” is referring to “a resin member” recited in line 5 of Claim 1 or “a light-transmittable resin member” in lines 2-3 of Claim 18. 
Under the principles of compact prosecution, Examiner will interpret “the resin member” in line 5 of Claim 18 as referring to the light-transmittable resin member in lines 2-3 of Claim 18. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 14, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takensaka (US 2011/0108875).

Regarding claim 1, Takensaka (see, e.g., FIG. 4A) discloses a semiconductor light-emitting device comprising:
a substrate 42A, 45 including a base member 42A and a conductive part 45 (Para 0136);
a semiconductor light-emitting element 46 supported on the substrate 42A, 45 (Para 0136); and
a resin member 40, 42 covering at least a portion of the substrate 42A, 45 (Para 0136, Para 0138), 
wherein: 
the base member 42A has a front surface e.g., top surface and a back surface e.g., bottom surface that face opposite to each other in a thickness direction,
the conductive part 45 includes a front portion 45A, 45B formed on the front surface e.g., top surface of 42A (Para 0136),
the semiconductor light-emitting element 46 is mounted on the front portion 45A, 45B, and
the resin member 40, 42 includes a frame-shaped portion 42B surrounding the semiconductor light-emitting element 46 as viewed in the thickness direction, and a front-surface covering portion 40 connected to the frame-shaped portion 42B and covering a portion of the front surface e.g., top surface of the base member 42A that is exposed from the front portion 45A, 45B (Para 0136, Para 0138).

Regarding claim 2, Takensaka (see, e.g., FIG. 4A) teaches that the front portion 45A, 45B includes a front first portion 45A and a front second portion 45B that are spaced apart from each other in a first direction perpendicular to the thickness direction, and the front-surface covering portion 40 is positioned between the front first portion 45A and the front second portion 45B (Para 0138).

Regarding claim 3, Takensaka (see, e.g., FIG. 4A) teaches that the front first portion 45A has a front-portion first surface e.g., bottom surface that faces a side which the front surface faces e.g., top surface of 42A, the front second portion 45B has a front-portion second surface e.g., bottom surface that faces the side which the front surface faces e.g., top surface of 42A, and the front-surface covering portion 40 has a front-surface covering-portion first surface e.g., bottom surface that is flush with the front-portion first surface e.g., bottom surface of 45A and the front-portion second surface e.g., bottom surface of 45B.

Regarding claim 6, Takensaka (see, e.g., FIG. 4A) teaches that the front-surface covering portion 40 crosses over a region surrounded, as viewed in the thickness direction, by the frame-shaped portion 42A in a second direction perpendicular to the first direction.

Regarding claim 7, Takensaka (see, e.g., FIG. 4A) teaches that the conductive part 45 includes a back portion 51, 52 formed on the back surface e.g., bottom surface of 42A (Para 0136).
e.g., FIG. 4A) teaches that the back portion 51, 52 includes a back first portion 51 electrically connected to the front first portion 45A and a back second portion 52 electrically connected to the front second portion 45B (Para 0136).

Regarding claim 14, Takensaka (see, e.g., FIG. 4A) teaches that the semiconductor light-emitting element 46 is mounted on the front first portion 45A.
Regarding claim 15, Takensaka (see, e.g., FIG. 4A) teaches a wire 47 connected to the semiconductor light-emitting element 46 and the front second portion 45B (Para 0136).

Regarding claim 18, Takensaka (see, e.g., FIG. 4A) teaches a light-transmittable resin member 43 loaded in a space surrounded by the frame-shaped portion 42B and covering the semiconductor light-emitting element 46, the resin member 43 allowing light from the semiconductor light-emitting element 46 to pass therethrough (Para 0138).

Allowable Subject Matter
Claim 19 is allowed.
Claims 4, 5, 9-13, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
07/30/2021